            Case 1:20-cv-07129-RA Document 7 Filed 12/01/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/1/2020

 YONY SOSA, on behalf of himself and all
 other persons similarly situated,
                                                                    20-CV-7129 (RA)
                                 Plaintiff,
                                                                         ORDER
                         v.

 ASSET MARKETING SERVICES, LLC,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         On September 1, 2020, Plaintiff Yony Sosa brought this action alleging violations of the

Americans with Disabilities Act (“ADA”). On September 4, 2020, the Court ordered the parties

to submit a joint letter requesting that the Court either (1) refer the case to mediation or a

magistrate judge (and indicate a preference between the two options), or (2) schedule an initial

status conference in the matter within forty-five days of the service of the summons and

complaint. Defendant Asset Marketing Services, LLC waived services on October 12, 2020.

         The Court has not since received any response from the parties. No later than December

15, 2020, the parties shall file the requested joint letter.



SO ORDERED.
Dated:      December 1, 2020
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
